This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2143

                                Maryanne L. Marcellais,
                                       Relator,

                                           vs.

                              Prairie Harvest Mental Health,
                                       Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                   Filed July 20, 2015
                                        Affirmed
                                      Willis, Judge

                  Department of Employment and Economic Development
                                  File No. 32869585-3


Maryanne L. Marcellais, Ravenswood, West Virginia (pro se relator)

Prairie Harvest Mental Health, Grand Forks, North Dakota (respondent)

Lee B. Nelson, Dennis D. Evans, Department of Employment and Economic
Development, St. Paul, Minnesota (for respondent department)


         Considered and decided by Reilly, Presiding Judge; Hooten, Judge; and Willis,

Judge.



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

WILLIS, Judge

         Relator challenges the determination of an unemployment-law judge (ULJ) that

she is ineligible for unemployment benefits because she was not available for or actively

seeking suitable employment after August 24, 2014, when she voluntarily restricted her

job search to part-time positions to accommodate her class schedule. Because the ULJ’s

findings are supported by substantial evidence, we affirm.

                                         FACTS

         Relator Maryanne Marcellais applied for unemployment benefits with the

Minnesota Department of Employment and Economic Development, and she indicated

that she was not looking for full-time work because she needed “sufficient time to

concentrate” on her studies. Marcellais indicated that her full-time schooling affected her

ability to look for or accept a job, and she would “not be available to work or look for

other employment” while in school. Based on these answers, the department denied her

application because she was not “available for” or “actively seeking” “suitable

employment.” Marcellais appealed this determination and was afforded a hearing before

a ULJ.

         Marcellais testified that she was employed full time from October 2012 to June

2013, but she left that job for a part-time position from July to November 2013. She

obtained a full-time position a month later, but after four months on the job the company

laid her off. Marcellais applied for unemployment benefits and then moved to West

Virginia, intending “to be a full-time student” starting in August 2014.


                                             2
       Marcellais testified that at the time of the hearing in September 2014 she was a

“full-time” student and thought that she could work only 20 hours each week to

accommodate her schooling. She then explained that she previously “misunderstood the

question” on her application for unemployment benefits that asked if she was looking for

full-time work. She indicated at the hearing that she could work “whatever [DEED]

would consider full-time.” When the ULJ asked her how many hours she would be

willing to work, Marcellais stated, “Oh, I could work 20 I think and still [be] able to keep

up with [school].” She later stated that she might be able to manage a position consisting

of a maximum of 30 hours each week.

       The ULJ determined that Marcellais was not entitled to unemployment benefits

starting August 24, 2014, because she was not “available for” or “actively seeking”

“suitable employment” since she voluntarily restricted her job search to part-time

positions, and part-time employment is not suitable for Marcellais.

       Marcellais’s certiorari appeal follows.

                                     DECISION

       Marcellais argues that she was available for and actively seeking suitable

employment starting on August 24, 2014, because her class schedule would not prevent

her from accepting an offer of suitable employment. “A claimant may further [her]

education while unemployed and still receive benefits so long as [s]he meets the statutory

requirements for eligibility and the tests for availability.” Goodman v. Minn. Dept. of

Emp’t Servs., 312 Minn. 551, 552, 255 N.W.2d 222, 223 (1977). To be eligible for

unemployment benefits, an applicant must be “available for” and “actively seeking”


                                             3
“suitable employment.” Minn. Stat. § 268.085, subd. 1(4)-(5) (2014). An individual is

“[a]vailable for suitable employment” when the applicant is

             ready, willing, and able to accept suitable employment. The
             attachment to the work force must be genuine. An applicant
             may restrict availability to suitable employment, but there
             must be no other restrictions, either self-imposed or created
             by circumstances, temporary or permanent, that prevent
             accepting suitable employment.
             . . . [T]o be considered “available for suitable employment,” a
             student who has regularly scheduled classes must be willing
             to discontinue classes to accept suitable employment when:
                             (1) class attendance restricts the applicant from
             accepting suitable employment; and
                             (2) the applicant is unable to change the
             scheduled class or make other arrangements that excuse the
             applicant from attending class.

Id., subd. 15(a)-(b) (2014). An individual is “actively seeking suitable employment” if

she engages in “reasonable, diligent efforts an individual in similar circumstances would

make if genuinely interested in obtaining suitable employment under the existing

conditions in the labor market area.” Id., subd. 16(a) (2014). Part-time employment may

be “suitable employment” for an applicant if “a majority of the applicant’s weeks of

employment in the base period includes part-time employment.” Minn. Stat. § 268.035,

subd. 23a(e) (2014). Whether an applicant is available for suitable employment is a

question of fact. Semanko v. Dep’t of Emp’t Servs., 309 Minn. 425, 428, 244 N.W.2d

663, 665 (1976). Whether an applicant is actively seeking suitable employment is also a

question of fact. McNeilly v. Dep’t of Emp’t & Econ. Dev., 778 N.W.2d 707, 711-12

(Minn. App. 2010). This court will affirm the ULJ’s findings of fact if they are supported




                                            4
by substantial evidence. Peterson v. Nw. Airlines Inc., 753 N.W.2d 771, 774 (Minn. App.

2008), review denied (Minn. Oct. 1, 2008).

       The ULJ found that Marcellais was not “available for” or “actively seeking”

“suitable employment” starting August 24, 2014, because “she want[ed] to keep up with

her school work” and voluntarily “restricted . . . the number of hours she is willing and

able to work.” The ULJ found that because a majority of Marcellais’s employment

during her base period was full time, Marcellais could only be available for or actively

seeking “suitable employment” if she was attempting to secure full-time employment.

The ULJ found that, because Marcellais limited her search to jobs consisting of no more

than 30 hours each week, she was not “actively seeking” or “available for” “suitable

employment.”

       The ULJ’s findings are supported by substantial evidence. The ULJ fully accepted

Marcellais’s own description of the jobs she was searching for, and her testimony is the

only evidence in the record concerning the type of employment Marcellais was seeking.

The ULJ’s findings also mirror the statutory scheme: a student may pursue her schooling

and remain eligible for employment, but she may not “restrict” her availability for, and

search of, “suitable employment” based on the demands of her schooling. See Minn.

Stat. § 268.085, subds. 15(a), (b), 16(a); Goodman, 312 Minn. at 552, 255 N.W.2d at 223.

Marcellais stated that she is serious about pursuing her degree because she believes it will

allow her to obtain more rewarding and challenging employment in her chosen

profession. While this may be an admirable decision, her own testimony that her class

schedule substantially affected her ability to seek out, or remain available for, suitable


                                             5
employment means she is ineligible for benefits. See Minn. Stat. § 268.085, subds. 15,

16.

       The only challenge that Marcellais raises on appeal to rebut the ULJ’s findings is

that she misunderstood the question on the application form, and she believes her

schooling “does not restrict [her] from accepting or continuing to seek out suitable

employment.” But this is the same argument that she raised at the hearing. And the ULJ

accepted Marcellais’s claim that she is seeking some kind of employment, even though

she originally indicated that she was not. But Marcellais testified that she was searching

only for part-time positions because she did not want to abandon her educational goals.

The ULJ’s findings and the statutory scheme do not contemplate that part-time

employment is suitable for Marcellais, and by restricting her search to such positions she

is neither “available for” nor “actively seeking” “suitable employment.” See Minn. Stat.

§ 268.035, subd. 23a(e). Marcellais’s desire to pursue her schooling and search only for

part-time positions means that she does not meet “the statutory requirements for

eligibility and the tests for availability,” and she is therefore not entitled to benefits. See

Goodman, 312 Minn. at 552, 255 N.W.2d at 223.

       Affirmed.




                                              6